UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q First Amendment QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended May31, 2008 Commission file number 333-129910 Tank Sports, Inc. (Exact name of registrant as specified in its charter) California 95-4849012 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10925 Schmidt Road El Monte, California 91733 (Address, including zip code, of principal executive offices) 626-350-4039 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value 40,197,445 (Class) (Outstanding as of July 21, 2008) TANK SPORTS, INC. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page Item 1. Financial Statements: 1 CONSOLIDATEDBALANCE SHEETAS OF MAY 31, 2008 AND FEBRUARY 29, 2008 1 CONSOLIDATED STATEMENTS OF OPERATIONSFOR THE QUARTERS ENDED MAY 31, 2 (Unaudited) 2 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE QUARTERS ENDED MAY 31, 2008 AND 2007(Unaudited) 3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 4 Item 2. Managements Discussion and Analysis of Financial Condition and Plan of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T Controls and Procedures 16 PART II: OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters for a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 SIGNATURES 18 Part I:
